        Case 1:04-cr-00283-PGG Document 343 Filed 12/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES

            - against -
                                                                ORDER
ANGEL LOPEZ,
                                                          (S1) 4 Cr. 283 (PGG)
                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the violation of supervised release hearing scheduled

for December 15, 2020 is adjourned to January 19, 2021 at 12:00 p.m.



Dated: New York, New York
       December 4, 2020
